—In a divorce action, plaintiff appeals from so much of a judgment of the Supreme Court, Kings County, entered Janaury 18, 1977, as, after a nonjury trial, (1) awarded her alimony and child support in the total sum of $75 per week, (2) denied her exclusive possession of the marital home and (3) denied her counsel fees. Judgment modified, on the facts and as a matter of discretion, by deleting from the fifth decretal paragraph thereof the word "denied” and substituting therefor the word "granted”. As so modified, judgment affirmed insofar as appealed from, with costs to the plaintiff Under the facts of this case and in the interest of justice, we believe that exclusive possession of the marital residence should be awarded to the plaintiff wife. Hopkins, J. P., Titone, Margett and Managano, JJ., concur.